Exhibit 10.1

FIRST AMENDMENT

TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), executed and
delivered on February 28, 2007 to be effective as of December 31, 2006, is by
and among Powerwave Technologies, Inc. (“Borrower”), Bank of America, N.A., as
Documentation Agent (“Documentation Agent”) and a L/C Issuer, Comerica Bank, as
Administrative Agent (“Administrative Agent” and together with Documentation
Agent, the “Agents”) and a L/C Issuer, and each of the Lenders party hereto.

RECITALS:

A. Borrower, the Agents and the Lenders have entered into that certain Credit
Agreement dated as of October 13, 2006 (as the same may be amended, restated or
otherwise modified from time to time, the “Agreement”), pursuant to which the
Agents and the Lenders have provided certain credit facilities to Borrower.

B. Borrower has requested, and the Agents and the Lenders party hereto (which
Lenders constitute all Lenders) have agreed, in certain respects, to amend the
Agreement, subject to the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

Definitions

Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Agreement.

ARTICLE 2

Amendments to Credit Agreement

Section 2.1 Amendment to Section 1.01. Section 1.01 of the Agreement is amended
by adding and/or replacing the following terms (as applicable), each to read as
follows:

“Account Debtor” means a Person who is obligated on a Receivable.

“Applicable Increase Amount” means, commencing on July 1, 2007 and at all times
thereafter:

(a) with respect to the calculation of the Eurodollar Rate, the L/C Fee and/or
the Base Rate, a percentage per annum equal to one-tenth of one percent (0.10%),
which such amount shall be increased by an additional one-tenth of one percent
(0.10%) on the 1st day of each calendar month after July 1, 2007 (e.g., on
August 1, 2007, such amount shall be equal to two-tenths of one percent (0.20%)
and on September 1, 2007, such amount shall be equal to three-tenths of one
percent (0.30%), etc.); and

(b) with respect to the calculation of the Facility Fee, a percentage per

 

First Amendment to Credit Agreement    Page 1



--------------------------------------------------------------------------------

annum equal to five-hundredths of one percent (0.05%), which such amount shall
be increased by an additional five-hundredths of one percent (0.05%) on the 1st
day of each calendar month after July 1, 2007 (e.g., on August 1, 2007, such
amount shall be equal to one-tenth of one percent (0.10%) and on September 1,
2007, such amount shall be equal to three-twentieths of one percent (0.15%),
etc.).

“Applicable Rate” means, at any time, the sum of (a) the Applicable Increase
Amount plus (b) the following percentages per annum, based upon the Leverage
Ratio as set forth in the most recent Compliance Certificate received by Agent
pursuant to Section 6.02(a):

 

Applicable Rate

Pricing

Level

 

Leverage

Ratio

 

Eurodollar

Rate

 

L/C

Fee

 

Base

Rate

 

Facility

Fee

1   < 0.75:1   1.375%   1.375%   0.25%   0.25% 2   ³ 0.75:1 but
< 1.25:1   1.625%   1.625%   0.25%   0.25% 3   ³1.25:1   1.875%   1.875%   0.25%
  0.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the 5th Business Day following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section or if the Leverage Ratio cannot be calculated or is
not able to be determined for any reason whatsoever, then Pricing Level 3 shall
apply as of the 5th Business Day following the date such Compliance Certificate
was required to have been delivered until such time as the overdue Compliance
Certificate is delivered or a subsequent Compliance Certificate is delivered,
whichever is earlier.

“Approved Account Debtors” means (a) Alcatel-Lucent, Flextronics International
Ltd., Motorola, Inc., NEC Corporation, Nokia Corporation, Nortel Networks
Limited, Siemens AG, SRI Radio-Systems GmbH, Telefonaktiebolaget LM Ericsson,
and (b) any wholly-owned Subsidiary of any of the foregoing Approved Account
Debtors and (c) to the extent applicable Laws in a jurisdiction do not permit
foreign Persons to wholly own Subsidiaries in such jurisdiction, any Subsidiary
of any of the Approved Account Debtors identified in the foregoing clause
(a) for which at least ninety-five (95%) of the voting and ownership interests
of such Subsidiary are owned, directly or indirectly, by one of such Approved
Account Debtors.

“Borrowing Base” means, at any time, an amount equal to the sum of the following
without duplication: (a) eighty percent (80%) of the face value of Eligible
Receivables due and owing at such time plus (b) the lesser of (i) fifty percent
(50%) of the face value of Eligible Foreign Receivables or (ii) $30,000,000.

“Borrowing Base Certificate” means a certificate, signed by a Responsible
Officer of Borrower, in substantially the form attached hereto as Exhibit F.

“Eligible Foreign Receivable” means a Receivable that satisfies all of the
criteria of an Eligible Receivable except that (a) such Receivable has arisen
with respect to Inventory sold and shipped to or services performed for an
Approved Account Debtor in the ordinary course of Borrower’s business conducted
outside of the United States and (b)

 

First Amendment to Credit Agreement    Page 2



--------------------------------------------------------------------------------

(i) with respect to a Receivable owing by Siemens AG or SRI Radio-Systems GmbH,
not more than thirty-five (35) days have elapsed from the due date of such
Receivable and (ii) with respect to a Receivable owing by any other Approved
Account Debtor, not more than thirty (30) days have elapsed from the due date of
such Receivable.

“Eligible Receivable” means a Receivable that consists of the unpaid portion of
the obligation stated on the invoice issued to an Account Debtor with respect to
Inventory sold and shipped to or services performed for such Account Debtor in
the ordinary course of Borrower’s business in the United States, net of any
credits or rebates owed by Borrower to the Account Debtor and net of any
commissions payable by Borrower to third parties and that Administrative Agent
reasonably determines to meet all of the following requirements:

(a) such Receivable is owned by Borrower, represents a bona fide transaction and
the Account Debtor is not Borrower or any of its Subsidiaries;

(b) not more than sixty (60) days have elapsed from the due date of the
Receivable;

(c) the goods the sale of which gave rise to such Receivable were shipped or
delivered to the Account Debtor on an absolute sale basis and not on a bill and
hold sale basis, a consignment sale basis, a guaranteed sale basis, a sale or
return basis or on the basis of any other similar understanding, and no material
part of such goods has been returned or rejected;

(d) such Receivable is not evidenced by chattel paper or an instrument of any
kind unless such chattel paper or instrument (i) has been collaterally assigned
to Administrative Agent, for the benefit of the Lenders, pursuant to an
assignment in form and substance satisfactory to Administrative Agent and
(ii) is in the possession of Administrative Agent;

(e) the Account Debtor with respect to such Receivable is not insolvent or the
subject of any bankruptcy or insolvency proceedings of any kind or of any other
proceeding or action, threatened or pending, which might, in Administrative
Agent’s sole judgment, have a Material Adverse Effect on such Account Debtor,
and is not, in the reasonable discretion of Administrative Agent, deemed
ineligible for credit or other reasons;

(f) such Receivable is not owing by an Account Debtor having twenty-five percent
(25%) or more in face value of its then existing aggregate total accounts owing
to Borrower or its Subsidiaries, in the aggregate, which do not meet the
requirements of clause (b) or clause (c) above;

(g) such Receivable is not owing by an Account Debtor that is organized or
located outside of the United States of America other than the Approved Account
Debtors;

(h) such Receivable is a valid, legally enforceable obligation of the Account
Debtor with respect thereto and is not subject to any present or contingent (and
no facts exist which are the basis for any future) offset, deduction or
counterclaim, dispute or other defense on the part of such Account Debtor;

 

First Amendment to Credit Agreement    Page 3



--------------------------------------------------------------------------------

(i) such Receivable is subject to a perfected first priority Lien in favor of
Administrative Agent, on behalf of the Lenders, and such Receivable is subject
to no other Lien whatsoever other than a Lien permitted by Section 7.01 hereof;

(j) such Receivable is not subject to the Assignment of Claims Act of 1940, as
amended from time to time, or any applicable law now or hereafter existing
similar in effect thereto, or to any other prohibition (under applicable law, by
contract or otherwise) against its assignment or requiring notice of or consent
to such assignment, unless all such required notices have been given, all such
required consents have been received and all other procedures have been complied
with such that such Receivable shall have been duly and validly assigned to
Administrative Agent, for the benefit of Lenders; and

(k) neither the Account Debtor with respect to such Receivable, nor such
Receivable, is determined by Administrative Agent in its reasonable discretion
to be ineligible for any other reason.

“Inventory” means all inventory now owned or hereafter acquired by Borrower
wherever located and whether or not in transit, which is or may at any time be
held for sale or lease, or furnished under any contract (exclusive of leases of
real property) for service or held as raw materials, work in process, or
supplies or materials used or consumed in the business of Borrower.

“Leverage Ratio” means as of any date of determination, and calculated on a
consolidated basis for Borrower and its Subsidiaries, the ratio of (a) Senior
Debt as of such date of determination to (b) EBITDA for the four fiscal quarters
ended as of such date of determination. For the purpose of calculating the
Leverage Ratio, the following shall not constitute Indebtedness: (i) the
obligations of Borrower described in and permitted by Section 7.03(i) and
(ii) the permitted outstanding amount of Existing Cash Collateralized Letters of
Credit.

“Liquidity Ratio” means as of any date of determination, and calculated on a
consolidated basis for Borrower and its Subsidiaries, the ratio of (a) the sum
of all outstanding Receivables plus Unrestricted Cash to (b) the sum of Senior
Debt plus all direct or contingent obligations of such Persons arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments.

“Receivable” or “Receivables” means, as at any date of determination thereof,
each and every “account” as such term is defined in article or chapter 9 of the
UCC (or any successor statute) and includes, without limitation, the unpaid
portion of the obligation, as stated on the respective invoice, or, if there is
no invoice, other writing, of a customer of Borrower in respect of Inventory
sold and shipped or services rendered by Borrower.

Section 2.2 Amendment to Section 2.01. Section 2.01 of the Agreement is amended
and restated to read in its entirety as follows:

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
Borrower in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any

 

First Amendment to Credit Agreement    Page 4



--------------------------------------------------------------------------------

time outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (a) the Total Outstandings shall
not exceed the lesser of (i) the Aggregate Commitments or (ii) the Borrowing
Base, (b) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment, and (c) the aggregate
Outstanding Amount of all Committed Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof,
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

Section 2.3 Amendment to Section 2.05. A new clause (d) is added at the end of
Section 2.05 of the Agreement to read in its entirety as follows:

(d) If for any reason the Total Outstandings at any time exceed the Borrowing
Base then in effect, Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

Section 2.4 New Section 2.16. A new Section 2.16 is added to the Agreement to
read in its entirety as follows:

2.16 Borrowing Base. Percentages used from time to time in calculating the
Borrowing Base are for the sole purpose of determining the maximum amount of the
Loans and L/C Obligations that may be outstanding from time to time under this
Agreement, and shall not be evidentiary of or binding upon any Agent or Lender
with respect to the market value or liquidation value of any Collateral. Funding
of Loans and issuance of Letters of Credit hereunder shall at all times remain
subject to confirmation by Administrative Agent of Eligible Receivables,
Eligible Foreign Receivables and the Borrowing Base. Any request for a Loan or
Letter of Credit which, if funded, would result in the unpaid balance of the
Loans or Letters of Credit being in excess of the amount allowed by this
Agreement may be declined by Administrative Agent in its sole discretion without
prior notice.

Section 2.5 Amendment to Section 4.02. Clause (c) of Section 4.02 is amended and
restated to read in its entirety as follows:

(c) Agent and, if applicable, L/C Issuer shall have received a Request for
Credit Extension and a Borrowing Base Certificate;

Section 2.6 Amendment to Section 6.02. A new clause (h) is added at the end of
Section 6.02 of the Agreement to read in its entirety as follows:

(h) promptly after any request by any Agent or Lender, but in any event no later
than the twentieth (20th) day of each fiscal quarter of Borrower (commencing
with the fiscal quarter ending in March of 2007) and, if the Outstanding Amount
of all Loans exceeds zero as of the end of any fiscal month of Borrower, the
twentieth (20th) day of each such fiscal month of Borrower, a duly completed
Borrowing Base Certificate signed by a Responsible Officer of Borrower and an
accounts receivable agings report and an accounts payable aging report, all
prepared as of the close of business on the last Business Day of the previous
fiscal quarter (or fiscal month, as applicable) of Borrower

 

First Amendment to Credit Agreement    Page 5



--------------------------------------------------------------------------------

and all in form acceptable to Administrative Agent.

Section 2.7 Amendment to Section 6.12. Section 6.12 is amended and restated to
read in its entirety as follows:

6.12 Financial Covenants.

(a) Liquidity Ratio. Maintain on a consolidated basis for Borrower and its
Subsidiaries a Liquidity Ratio not exceeding 3.00:1.00. This ratio will be
calculated at the end of each fiscal quarter of Borrower and, if the Outstanding
Amount of all Loans exceeds zero as of the end of any fiscal month of Borrower,
this ratio will also be calculated at the end of such fiscal month of Borrower.

(b) Minimum EBITDA. Borrower shall not permit EBITDA, for any fiscal quarter of
Borrower, to be less than the amounts set forth below. This ratio will be
calculated at the end of each fiscal quarter of Borrower.

 

Fiscal Quarter Ending

   Minimum EBITDA  

December 31, 2006

   $ (29,000,000 )

March 31, 2007

   $ (19,000,000 )

June 30, 2007

   $ (2,000,000 )

September 30, 2007

   $ 12,000,000  

December 31, 2007

   $ 19,000,000  

March 31, 2008 and for each fiscal quarter thereafter

   $ 20,000,000  

Section 2.8 Amendment to Section 7.02. The first sentence of clause (g)(ii) of
Section 7.02 of the Agreement is amended and restated to read in its entirety as
follows:

The sum of the cash portion of the Purchase Price for the Investment in question
plus the aggregate of the cash portion of all Purchase Prices paid for all
Investments consummated under the permissions of this clause (g) during the
period commencing with the Closing Date and ending with the Maturity Date does
not exceed $5,000,000.

Section 2.9 Amendment to Section 10.01. A new clause (i) is added at the end of
Section 10.01 of the Agreement to read in its entirety as follows:

(i) amend the definition of “Borrowing Base” without the written consent of each
Lender;

Section 2.10 New Exhibit. A new Exhibit F is added to the Agreement in the form
of Exhibit F attached to this Amendment.

Section 2.11 Limitation of Amendments. The amendments granted in this Amendment
shall be limited strictly as written and shall not be deemed to constitute a
waiver of, amendment to, or consent to noncompliance with, any term or provision
of any Loan Document except as expressly set forth herein.

 

First Amendment to Credit Agreement    Page 6



--------------------------------------------------------------------------------

ARTICLE 3

Conditions

Section 3.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

(a) After giving effect to this Amendment, the representations and warranties
contained herein and in all other Loan Documents, as modified hereby, shall be
true and correct in all material respects as of the date hereof as if made on
the date hereof, except for such representations and warranties limited by their
terms to a specific date;

(b) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing;

(c) Borrower shall have delivered to Administrative Agent an executed original
copy of this Amendment and executed original copies of Collateral Documents in
form and substance satisfactory to the Agents which, among other things, grant
to Administrative Agent for the benefit of the Lenders a blanket lien and
security interest on substantially all properties and assets of Borrower and its
Material Domestic Subsidiaries;

(d) On the closing date of this Amendment, Borrower shall pay to Agent, for the
account of each Lender in accordance with their respective Applicable
Percentages, an upfront fee equal to one-quarter of one percent of the aggregate
amount of the Commitments (e.g., 0.25% x $75,000,000 = $187,500) and such fee
shall be due and payable on the closing date of this Amendment; and

(e) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to Administrative Agent.

Section 3.2 Conditions Subsequent. As conditions subsequent to the effectiveness
of this Amendment:

(a) Borrower shall cooperate in good faith and at its own expense to allow for
and permit the completion of an audit of its Borrowing Base by Documentation
Agent’s asset based lending group, it being understood that such asset based
lending group plans to complete its on-site due diligence related thereto by not
later than March 23, 2007;

(b) By not later than April 30, 2007, Borrower shall pay to Agent, for the
account of each Lender in accordance with their respective Applicable
Percentages, a funding fee equal to five-eighths of one percent of the aggregate
amount of the Commitments (e.g., 0.625% x $75,000,000 = $468,750) and such fee
shall be due and payable on such date, provided, however, that if all
Obligations are refinanced and all Commitments are terminated prior to such date
then such funding fee shall be waived.

Any failure to timely satisfy a condition subsequent identified in this
Section 3.2 shall constitute an Event of Default.

 

First Amendment to Credit Agreement    Page 7



--------------------------------------------------------------------------------

ARTICLE 4

Ratifications, Representations and Warranties

Section 4.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Each of Borrower, the Agents, and Lenders agrees that the Agreement as
modified hereby and the other Loan Documents shall continue to be legal, valid,
binding, and enforceable in accordance with their respective terms.

Section 4.2 Representations and Warranties. Borrower hereby represents and
warrants that, as of the date of and after giving effect to this Amendment,
(a) the execution, delivery, and performance of this Amendment and any and all
other agreements, documents and instruments executed and/or delivered in
connection herewith have been authorized by all requisite action on the part of
Borrower and will not violate Borrower’s organizational or governing documents,
(b) after giving effect to this Amendment, the representations and warranties
contained in the Agreement and in the other Loan Documents are true and correct
on and as of the date hereof, in all material respects, as if made again on and
as of the date hereof except for such representations and warranties limited by
their terms to a specific date, and (c) after giving effect to this Amendment,
no Default or Event of Default exists.

ARTICLE 5

Miscellaneous

Section 5.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no
investigation by any Agent or any Lender shall affect the representations and
warranties or the right of any Agent or any Lender to rely upon them.

Section 5.2 Expenses of Administrative Agent. As provided in the Agreement,
Borrower agrees to pay within five (5) Business Days after demand all reasonable
costs and expenses incurred by the Agents in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto.

Section 5.3 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 5.4 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA AND THE APPLICABLE LAWS OF
THE U.S.

Section 5.5 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the Lenders, and Borrower and their
respective successors and assigns, except Borrower may not assign or transfer
any of its rights or obligations hereunder without the prior written consent of
all the Lenders.

Section 5.6 Counterparts. This Amendment may be executed in one or more
counterparts,

 

First Amendment to Credit Agreement    Page 8



--------------------------------------------------------------------------------

and on telecopy counterparts each of which when so executed shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same agreement.

Section 5.7 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 5.8 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.

[remainder of page intentionally left blank]

 

First Amendment to Credit Agreement    Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers in several counterparts effective as of date
first set forth above.

 

POWERWAVE TECHNOLOGIES, INC.,

as Borrower

By:  

/s/ Kevin T. Michaels

Name:  

Kevin T. Michaels

Title:  

Chief Financial Officer

BANK OF AMERICA, N.A., as Documentation Agent, a L/C Issuer and a Lender By:  

/s/ Fred L. Thorne

Name:  

Fred L. Thorne

Title:  

Managing Director

COMERICA BANK, as Administrative Agent, a L/C Issuer and a Lender By:  

/s/ Abigayle L. Keller

Name:  

Abigayle L. Keller

Title:  

Vice President

 

First Amendment to Credit Agreement    Page 10



--------------------------------------------------------------------------------

EXHIBIT F

Form of Borrowing Base

[to be attached]

 

First Amendment to Credit Agreement    Page 11